Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 was filed after the mailing date of the application on 11/6/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/675538 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a fuel cell having the same anticorrosive, conductive material.


Claims 1, 9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 16 of copending Application No. 16/825638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a fuel cell having the same anticorrosive, conductive material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6, 9-10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5942348 (Jansing) in view of US Patent 5180285 (Lau) and Magnesium dititanate (MgTi2O5) with pseudobrookite structure: a review (Suzuki) and US Patent 9048465 (Bang).
With respect to claims 1, 3, 9, 10 Jansing teaches a fuel cell comprising a bipolar plate which has a ceramic coating (column 4, lines 35-42) which provides resistance against corrosion (column 6, lines 25-31).  
Jansing fails to teach the formula (I) of the instant claim. Lau teaches titanium oxides, such as magnesium titanium oxides, can act as coatings to protect metal surface from corrosive wear (column 2, lines 12-16).  It would have been obvious to one of ordinary skill in the art at the time of to use a magnesium titanium oxide instead of the magnesium aluminum oxide of Jansing because Lau teaches that it is functional to protect a metal surface from corrosion. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
Jansing and Lau fail to teach the formula (I) of the instant claim. Suzuki teaches that MgTi2O5 (δ is 0) has reasonable mechanical properties (page 5, column 1, paragraph 2), which reads on formula (I) where Mg/Ti ratio is 0.5 [claims 3, 10 and 18] of the instant claim when the oxygen vacancies () is 0.  It would have been obvious to one of ordinary skill in the art to use the crystalline MgTi2O5 of 
Jansing teaches that the coating has good electron conductivity (column 8, lines 29-34), but Jansing, Lau, and Suzuki fail to teach the value of the conductivity. Jansing teaches that high electron conductivity permits the formation of H+ in the sub-chamber and simultaneously the formation of O2 in the other sub-chamber (column 2, lines 51-56). Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  	
Jansing, Lau, and Suzuki fail to teach a support material binding the oxide (catalyst).  Bang teaches a bipolar plate having a corrosive resistant coating comprising a binder and a ceramic material (column 13, lines 42-51).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a binder in the coating layer of Jansing, in combination with Lau and Suzuki, in order to bind the ceramic particles together. 
With respect to claims 1, 6, 13, and 15-16, Jansing, Lau, Suzuki, and Bang fail to teach the anticorrosive material is an oxidation reduction reaction catalyst. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
claims 2, 12, 17, and 19, Jansing, Lau, Suzuki, and Bang fail to teach static corrosion current density or activation energy of the materials, however as discussed above, the static corrosion current density is dependent on the material, therefore it would be reasonable to one of ordinary skill in the art to expect the ceramic of Suzuki in the bipolar plate of Jansing, Lau, and Bang to have similar properties because the chemical structure is the same. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5942348 (Jansing), US Patent 5180285 (Lau), Magnesium dititanate (MgTi2O5) with pseudobrookite structure: a review (Suzuki), and US Patent 9048465 (Bang) as applied to claim 1 above, and further in view of US Patent 9579636 (Roy).
With respect to claim 7, Jansing, Lay, Suzuki, and Bang teach the catalyst support material as discussed above, but fail to teach PT(100) surface facets. Roy teaches a high-density molybdenum-based ceramic material used as support for catalytic materials, wherein platinum decorated molybdenum-based ceramic may be produced in situ (column 7, lines 9-20), which would result in Pt surface facets in the material.  The platinum results in a material with improved surface activity (column 7, lines 27-34).
claim 8, Jansing, Lau, Suzuki, Bang, and Roy fail to explicitly teach that the catalyst forms at least one island on the catalyst support material.  When the ceramic powder is dispersed in a binder, it would form islands in the material.

Allowable Subject Matter
Claims 4, 5, 11, 14, and 20 are objected to as being rejected under double patenting as discussed above, but would be otherwise allowable.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Jansing, Lau, Suzuki, and Bang as taught above, however the prior art does not teach a non-stoichiometric (when δ is required and is fractional) formula.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/Examiner, Art Unit 1724 

/STEWART A FRASER/Primary Examiner, Art Unit 1724